                                                                         Page 1 of 2
                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION
NAJIB MALIK,

      Plaintiff,

v.                                              CASE NO. 3:18cv1609/MCR/EMT

S. MELVIN, et al.,

     Defendants.
__________________________/

                                     ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on

November 22, 2019. ECF No. 44. The parties have been furnished a copy of the

Report and Recommendation and afforded an opportunity to file objections pursuant

to Title 28, United States Code, Section 636(b)(1).       I have made a de novo

determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is ORDERED:

      1.     The Chief Magistrate Judge’s Report and Recommendation, ECF No.

44, is adopted and incorporated by reference in this Order.
                                                                         Page 2 of 2
       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with orders of the court.

       DONE AND ORDERED this 17th day of December 2019.




                                       s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1609/MCR/EMT
